Exhibit 10.27
AMENDMENT N°4 TO THE
AIRCRAFT PURCHASE AGREEMENT
This Amendment N°4 (“Amendment N°4”) dated February 24, 2009 is made between
AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 rond-point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),
and
AYR FREIGHTER LLC a limited liability company organized and existing under the
laws of the State of Delaware (hereinafter referred to as the “Buyer”),
WHEREAS:

A)   the Buyer and the Seller have entered into a purchase agreement dated
June 20th, 2007 which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of fifteen (15) A330-200 Freighter aircraft (the
“Agreement”),   D)   the parties amended the Agreement to incorporate the new
Pratt and Whitney 4170 Propulsion Systems as set out in the amendment to the
Agreement dated as of November 6th 2007 (“Amendment Nº 1”).   E)   the parties
amended the Agreement to (i) convert five (5) A330-200 Freighter Aircraft into
A330-200 Aircraft, (ii) to modify the Scheduled Delivery Months of the Aircraft,
and (iii) to cancel three (3) A330-200 Freighter Aircraft as set as set out in
the amendment to the Agreement dated July 31st 2008 (“Amendment Nº 2”).   F)  
the parties amended the Agreement to modify the Scheduled Delivery Month for
certain Aircraft as set out in amendment to the Agreement dated September 30th
2008 (“Amendment Nº 3”).

The Buyer and Seller hereby agree to, amongst other things, modify the Scheduled
Delivery Month for certain Aircraft, upon the terms and conditions set out
herein.
THEREFORE, IT IS AGREED:

1.   Schedule 1 to the Agreement Delivery Schedule   1.1   The parties have
agreed that Clause 3 of Schedule 1 Revision 1, included as Appendix C to
Amendment Nº2 to the Purchase Agreement, as amended by Amendment Nº3 to the
Purchase Agreement, shall be deleted in its entirety and replaced by the
following:

Amendment No. 4 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



     QUOTE
     Clause 3. Delivery Schedule

                  Aircraft               Scheduled Delivery CAC ID   Rank  
Aircraft type   Month  
264217
    1     A330-200 Freighter Aircraft   August 2010
264219
    3     A330-200 Freighter Aircraft   October 2010
264218
    2     A330-200 Aircraft   March or April or May 2012
264220
    4     A330-200 Freighter Aircraft   December 2010
264222
    5     A330-200 Aircraft   April 2011
264223
    6     A330-200 Aircraft   May 2011
264224
    7     A330-200 Aircraft   May 2011
264225
    8     A330-200 Aircraft   June 2011
264227
    9     A330-200 Freighter Aircraft   October 2011
264228
    10     A330-200 Freighter Aircraft   November 2011
264230
    11     A330-200 Freighter Aircraft   April 2012
264231
    12     A330-200 Freighter Aircraft   May 2012

    UNQUOTE   1.2   The parties have hereby agreed that A330-200 Aircraft with
CAC ID 264218 (the “Flexible Delivery Aircraft”) is now scheduled for Delivery
in March, April or May 2012.       The Seller shall notify the Buyer in writing
of the Scheduled Delivery Month selection no later than March 1st 2010.      
The Scheduled Delivery Month shall be determined by Seller at its sole
discretion, but may only be in one of March, April or May 2012, unless otherwise
agreed in writing by the parties.

Amendment No. 4 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



2.   Miscellaneous   2.1   The Agreement, its Exhibits, its Letter Agreements
together with Amendment N° 1, Amendment N° 2, Amendment N° 3 and Amendment Nº 4,
contain the entire agreement in relation to their subject matter between the
parties and supersede any previous understandings, commitments and/or
representations whatsoever oral or written to the extent it relates to the
subject matter hereof.   2.2   In the event of any inconsistencies between the
terms of the Agreement, including its Exhibits and Letter Agreements and this
Amendment N°4, Amendment N°4 shall prevail to the extent of such inconsistency.
  2.3   The Agreement including its Exhibits and Letter Agreements shall be
deemed amended and supplemented to the extent herein provided and as so amended
and supplemented shall remain in full force and effect.   2.4   This Amendment
N° 4 shall not be modified or varied except by an instrument in writing executed
by both parties or by their duly authorised representatives.   2.5   Clauses
22.2 (Notices), 22.3 (Waiver), 22.6 (Interpretation and Law) 22.4 (International
Supply Contract), 22.13 (Language), 22.15 (Counterparts) and 22.9
(Confidentiality) of the Agreement shall apply to this Amendment N° 4 mutatis
mutandis as if set out in full herein.

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Amendment Nº4 to the Seller.

     
Agreed and Accepted
  Agreed and Accepted
 
   
For and on behalf of
  For and on behalf of

                AYR FREIGHTER LLC   AIRBUS S.A.S.
 
           
BY:
  /s/ Michael Platt   BY:   /s/ Christophe Mourey
 
           
 
  ITS: Manager       ITS: Senior Vice President Contracts
 
            DATE: 2/24/2009   DATE: 2/24/2009

Amendment No. 4 — AYR Freighter LLC and Airbus S.A.S.

 